Citation Nr: 1810618	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-30 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) in Detroit, Michigan.  Jurisdiction is now with the RO in St. Petersburg, Florida. 

In November 2017, the Veteran and his spouse testified at a Board hearing in front of the undersigned Veterans Law Judge.  A transcript of the hearing is of record and has been reviewed. 

The issues of entitlement to service connection for depression, to include as secondary to service-connected heart disability, entitlement to service connection for anxiety, and entitlement to a rating in excess of 60 percent for service-connected heart disability have been raised by the record in a November 2017 Board hearing, and a December 2017 VA 21-526EZ Form, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, he has been precluded, by reason of his sole service-connected disability, from obtaining and maintaining any form of gainful employment. 


CONCLUSION OF LAW

The criteria to establish entitlement to TDIU are approximated.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable Laws and Regulations 

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  A total disability may or may not be permanent.  Total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  38 C.F.R. § 3.340(a).

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total, where it is found that the disabled person is unable to secure or follow substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, providing at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).
The ultimate issue of whether TDIU should be awarded is not a medical issue, but rather is a determination for the VA adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

Analysis

The Veteran is currently service connected for coronary artery disease (CAD), which is rated as 60 percent disabling, effective October 5, 2010.  This is his sole service-connected disability.  Thus, he has met the schedular requirements for consideration of a TDIU since October 5, 2010.  38 C.F.R. § 4.16(a).

The question that remains, however, is whether his service-connected disability precludes him from obtaining or engaging in substantially gainful employment.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

VA received the Veteran's claim for a TDIU on January 14, 2013. 

During his November 2017 hearing, the Veteran testified that prior to active duty he was going to college and received a degree in business administration.  His military occupation was a truck equipment operator, for which he referred as "basically a truck driver."  Post-military, he worked at Ford Motor Company in the finance department for twenty-nine years and eight month, until May 1995.  This was the only job the Veteran held after discharge from active duty. 

The Veteran further testified that his heart problems began in 1992 or 1993 when he had a heart attack when he was only 47 years old.  In May of 1995, he was given a medical retirement from Ford Motor Company due to his heart disability and related depression.  

Although the Social Security Administration (SSA) indicated that the medical records associated with the Veteran's SSA files were destroyed, it was shown that he became disabled on November 28, 1994 due to CAD and major depression.  See VBMS SSA/SSI Letter submitted December 2012.  While VA is not bound by the findings of disability and/or unemployability made by other agencies, including SSA, such findings are evidence to be considered in a TDIU claim.  See Collier v. Derwinski, 1 Vet. App. 413 (1991). 

In September 2012, the Veteran underwent a VA examination to assess the severity of his service-connected heart disease.  The certified family nurse practitioner opined that the Veteran's valvular heart disease, paroxysmal atrial fibrillation, sick sinus syndrome, and pulmonary hypertension secondary to valvular heart disease likely prevent him from working at any task, but his ischemic heart disease for which he is service-connected does not in itself prevent him from working at sedentary occupations, such as his previous job.  It was further noted that while he was receiving SSA benefits, those records were not available for review.  During his November 2017 hearing, the Veteran challenged this opinion, indicating that the nurse practitioner did not demonstrate the necessary expertise to opine as to the level of severity of his service-connected heart condition and/or related diseases.  The Veteran stated that his cardiologist indicated he should not work to ease as much stress as possible. 

The Veteran further stated that once he got his first heart attack at such a young age, it was very depressing, and indicated that although he is not yet service-connected for depression, during a September 2012 VA examination for mental disorders, the examiner diagnosed him with anxiety disorder, NOS (mixed anxiety-depressive state), and noted that it was at least in part related to his service in Vietnam and in part to his health.  It was noted that his significant medical issues exacerbated the anxiety and depression symptoms.  See September 2012 VA mental disorders examination report.  Lastly, the Veteran testified that his heart disease progressed since his last VA examination in September 2012 to a point when it is hard for him to walk more than a few steps at a time. 

In support of his testimony, the Veteran submitted a November 2017 private Ischemic Heart Disease Disability Benefits Questionnaire authored by his treating physician, who concluded that his heart disability impacts his ability to work due to his dyspnea with minimal exertion.  He additionally submitted treatment records from his treating cardiologist, which appear to show that his heart disease worsened from January to February 2017 alone, noted by left ventricular ejection fraction (LVEF) of 55 to 65 percent in January, and 35 to 40 percent in February, 2017.  The cardiologist further noted that the Veteran had shortness of breath on minimal exertion, and stated "I am concerned with a decrease in his LV ejection fraction....we may have to define is coronary anatomy." 

Thus, the only VA medical opinion of record that addresses the issue in this case is the one provided in September 2012, which was conducted over five years ago, and authored by a certified family nurse practitioner.  On the contrary, the Veteran's treating cardiologist concluded that the heart disability impacts his ability to work and the treatment notes from February 2017 support the Veteran's credible testimony that his heart disease severely impacts his ability to work.  

Ultimately, the ultimate issue of whether TDIU should be awarded is not a medical issue, but rather is a determination for the VA adjudicator.  Here, based on all the evidence of record, specifically to include the credible and competent lay testimony and the private medical evidence, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran is precluded from securing and following substantially gainful employment due to the effect of his service-connected CAD.  The claim will therefore be granted.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits. 



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


